DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed February 9, 2022 with respect to Claims 1-4 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-4 has been withdrawn. 
Applicant’s arguments, see pages 4-5, filed February 9, 2022 with respect to the 35 USC 103 rejection of Claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006282383 (“JP ‘383”; cited by Applicant) in view of JP 2003048625 (“JP ‘625”; cited by Applicant) and Fujiwara, US 2008/0025825.
With regard to Claim 1, JP ‘383 discloses a container terminal operation method (Figs. 1-5, [0027]-[0045]) for a container terminal (1, Fig. 1, 4) including a vertical storage area (6a, Figs. 2-3, 5) and having traveling lanes (61), the container terminal operation method comprising: 
causing a container conveying vehicle (7a) to travel along a loop that includes a lateral side (the portions of traveling lane (61) that are located to the left and right of storage blocks (5a) as shown with up and down arrows), an area (21) closer to land than a land-side end of the storage block (Figs. 1, 4), and an apron (the area adjacent the ships (2) as shown in Figs. 1, 4); and 
handing a container (5) over between the storage block and the container conveying vehicle on a lateral side of the storage block (5a) having a longitudinal direction (Figs. 1, 4), wherein 
a first handover area (21) of the container (5) between the container conveying vehicle (7a) and an external vehicle (7b) in the area closer to land and a second handover area of the container between the container conveying vehicle and a ship in in the apron (the area adjacent the ships (2) as shown in Figs. 1, 4), 
a one-way external traveling lane for the external vehicle (7b) is defined from an entrance (Gi) to an exit of the container terminal (Go) so as to pass through the handover area (21, Figs. 1, 4).
JP ‘383 fails to teach a storage block that is arranged to be perpendicular to the quay-side apron and land-side area such that a traveling lane or loop is formed from a quay wall toward the land-side (i.e., the claims require that traveling lanes between the storage block is perpendicular to the traveling lanes of the container conveying and external vehicles in the quay-side apron and land- side area, however, JP ‘383 shows the traveling lanes between the storage blocks 5a is parallel to the traveling lanes.)  JP ‘625 discloses a container terminal operation method (Figs. 1-13 [0031]-[0052]) in which the storage blocks (5, Fig. 1) are arranged such that the traveling paths in the quay-side apron and land-side area (11A, 12A, Fig. 3) are perpendicular to the traveling lanes between the storage blocks (11B, 12B), resulting in the handover of the container in the handover area is carried out in a state where both the container conveying vehicle and the external vehicle are directed in a direction intersecting the longitudinal direction of the traveling lanes of the storage blocks.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify JP ‘383 such that the traveling lanes between the storage blocks was arranged to be perpendicular to the traveling lanes of the container conveying and external vehicles (similarly to that taught in JP ‘625) because it would provide for reduced transport times since the loading areas are separated from the transport areas, as taught by JP ‘625 ([0013]-[0030]). 
The combination of JP ‘383 and JP ‘625 fails to teach the container conveying vehicle traveling along the loop a single time to perform a handover of the container.  Fujiwara discloses container terminal operation methods (Figs. 1-10, [0027]-[0058]), one of which includes a single/direct loop (D, Fig. 8) that allows a container conveying vehicle (18) to perform a handover of a container (14) along the loop a single time ([0055]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the method of JP ‘383 and JP ‘625 (which collectively teaches the handover of a container between the ship in the quay-side apron/second handover area, the longitudinally extending storage blocks in which the transfer to the container conveying vehicle occurs on the lateral sides of the storage blocks, and the external vehicle in the land-side area/first handover area) to include a single/direct loop between the quay-side apron, along the lateral sides of the longitudinally extending storage blocks and the land-side areas because it would allow for more efficient operations as taught by Fujiwara ([0055]), because the traveling loop of the container conveying vehicle would be direct and the handover of the container  would be performed while traveling along the loop only a single time. 
With regard to Claim 2, JP ‘383 discloses wherein the first handover area includes a container temporary storage area provided between a stop position of the container conveying vehicle and a stop position of the external vehicle such that the container is temporarily placed therein (Fig. 3, {0037]-[0038]).
With regard to Claims 3 and 4, JP ‘685 discloses wherein the container conveying vehicle travels on different lateral sides when traveling toward the quay wall side and when traveling toward the land side (Fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify JP ‘383 such that the container conveying vehicle travels on different lateral sides (similarly to JP ‘625) because it would provide for reduced transport times since the loading areas are separated from the transport areas, as taught by JP ‘625 ([0013]-[0030]). 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,862,557 and US 10,647,530 each show a quay-side apron/second handover area and a land-side area/first handover area where containers are transferred to and from storage blocks that extend perpendicularly to the quay-side apron and land-side area such that the container conveying vehicle travels along a lateral side along a longitudinal direction of the storage blocks.  While these references show travel loops for the container conveying vehicles, these references do not show a single traveling loop that extends between the quay-side apron, along the lateral sides of the storage blocks, and the land-side area such that “the container conveying vehicle is configured to perform handover of the container to or from the external vehicle, the storage block and the ship while traveling along the loop a single time”, as recited in Claim 1 . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652